ALMON, Justice.
The plaintiff appeals from an order of the Dallas County Circuit Court granting two defendants’ motions for summary judgment.
The minor plaintiff, through his mother as next friend filed this action in Mobile County Circuit Court against the Medical Center Hospital, Inc., (Selma Medical Center Hospital, Inc.), Hospital Corporation of America, Inc., and Dr. S. 0. Moseley. The complaint alleges that the defendants were guilty of medical malpractice. The Circuit Court of Mobile County granted the motions of all three defendants to transfer this case to the Circuit Court of Dallas County.
Subsequent to this transfer, two of the defendants, Selma Medical Center Hospital, Inc. and Dr. S. 0. Moseley filed motions for summary judgment, citing the statute of limitations as grounds therefor. The Circuit Court of Dallas County granted these motions for summary judgment. The record does not indicate that there has been any action taken as to the third defendant, Hospital Corporation of America. The record does not contain an express determination under Rule 54(b) ARCP that there is no just reason for delay or an express direction for the entry of judgment; thus there is no final judgment which will support an appeal. Martin v. Hinson, 364 So.2d 674 (Ala.1978).
Accordingly, this appeal is due to be and hereby is dismissed.
APPEAL DISMISSED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.